Case 1:19-cv-21725-JLK Document 121 Entered on FLSD Docket 07/10/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 CASE NO. 19-21725-CV-KING

  JAVIER GARCIA-BENGOCHEA,

         Plaintiff,

  v.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINE,

         Defendant.
                                          /

                                ORDER OF FINAL JUDGMENT

         Pursuant to Federal Rule of Civil Procedure 58(a), and in accordance with the reasoning

  stated in the Court’s Order Granting Carnival Corporation’s Motion for Judgment on the

  Pleadings (DE 120), it is hereby ORDERED, ADJUDGED, and DECREED that FINAL

  JUDGMENT is entered in favor of Defendant Carnival Corporation and against Plaintiff Javier

  Garcia-Bengochea. The above-captioned case is hereby DISMISSED, and the Court retains

  jurisdiction to consider any motions that may be filed regarding fees and costs. The Clerk shall

  CLOSE this case.

         DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

  Building and United States Courthouse, Miami, Florida, this 10th day of July, 2020.



                                                     ______________________________
                                                     JAMES LAWRENCE KING
                                                     UNITED STATES DISTRICT JUDGE
                                                     SOUTHERN DISTRICT OF FLORIDA
  cc:    All Counsel of Record
         Clerk of Court
